Exhibit 10.1

FIRST AMENDMENT TO JULY 1, 2011 EMPLOYMENT AGREEMENT

FAIRPOINT COMMUNICATIONS, INC.

WHEREAS, FairPoint Communications, Inc. (the “Company”) has heretofore entered
into an Employment Agreement dated July 1, 2011 (the “Agreement”) by and between
Kenneth W. Amburn (the “Executive”) and the Company and the parties thereto
desire to amend the Agreement in the manner set forth below.

NOW, THEREFORE, the undersigned parties to the Agreement agree that the
Agreement shall be amended as follows, and that there is mutual, adequate and
lawful consideration the receipt of which each acknowledges through execution of
this First Amendment.

 

  1. The Term of Employment as defined in Section 2 of the Agreement shall
continue through December 31, 2015, unless terminated sooner or renewed as
provided in the Agreement.

 

  2. Except as specifically provided above, all terms and conditions of the
Agreement shall remain in full force and effect.

Wherefore, the parties hereto agree to this First Amendment, with the foregoing
changes being effective as of July 1, 2014.

 

FAIRPOINT COMMUNICATIONS, INC.

/s/ Paul H. Sunu

By:   Paul H. Sunu Title:   Chief Executive Officer EXECUTIVE

/s/ Kenneth W. Amburn

Kenneth W. Amburn